CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q for the quarter ended March 31, 2008 (the “Report”) of GS Financial Corp. (the “Company”) as filed with the Securities and Exchange Commission, we, Stephen E. Wessel, President and Chief Executive Officer, and J. Andrew Bower, Chief Financial Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Stephen E. Wessel/s/ J. Andrew Bower Stephen E. WesselJ. Andrew Bower President and Chief Executive OfficerChief Financial Officer (Principal Executive Officer)(Principal Financial and Accounting Officer) May 15, 2008
